USCA11 Case: 20-13137    Date Filed: 04/26/2021      Page: 1 of 6



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13137
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:19-cr-00358-AKK-GMB-1



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

                                  versus



JONATHAN JEROME MOORER,

                                                 Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (April 26, 2021)

Before JILL PRYOR, NEWSOM and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13137       Date Filed: 04/26/2021   Page: 2 of 6



      Jonathan Moorer appeals his convictions for possession of a firearm by a

convicted felon, possession of marijuana with intent to distribute, and possession

of a firearm in furtherance of a drug trafficking crime. Moorer argues that there

was insufficient evidence to support the jury’s determination that he possessed the

marijuana with intent to distribute and that he knowingly possessed marijuana and

a firearm. After careful review, we affirm.

                                          I

      A federal grand jury indicted Jonathan Moorer for one count of possession

of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), one count

of possession of marijuana with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1), and one count of possession of a firearm in furtherance of the drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). The indictment was

based on the following incident.

      In May 2018, a confidential informant told the Birmingham Police

Department that he saw Jerome Moorer, the defendant Jonathan Moorer’s brother,

with narcotics near a park. Police went out to investigate, and Jerome attempted to

flee but was arrested. While at the scene, officers discovered a quarter pound of

methamphetamine, two grams of marijuana, eight grams of cocaine, and a firearm

in Jerome’s Dodge truck.




                                          2
           USCA11 Case: 20-13137           Date Filed: 04/26/2021       Page: 3 of 6



       After arresting Jerome, the police turned their attention to three individuals

in the immediate vicinity and nearby a Chevrolet pickup truck, one of whom was

the defendant Jonathan Moorer. Police searched the Chevrolet truck and

discovered a loaded pistol, a small bag of marijuana, and a larger bag of marijuana.

Officers then asked the three men who owned the truck but didn’t receive an

answer. After searching the truck, police found Moorer’s identification in the

glove box, and Moorer then stated that the truck, drugs, and firearm belonged to

him. Initially, officers didn’t arrest Moorer because they believed that he would

cooperate in the investigation, but Moorer didn’t cooperate. He was subsequently

charged.

       At trial, Moorer offered no defense and moved for a judgment of acquittal

arguing that no reasonable jury could reach a guilty verdict based on the evidence

presented as to whether he (1) either actually or constructively possessed a firearm

and (2) possessed with the intent to distribute a controlled substance. The district

court denied the motion, and the jury returned a guilty verdict on all three counts.1

Moorer was sentenced to a total of 100 months’ imprisonment.




1
  We review de novo whether there is sufficient evidence to support a conviction. United States
v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009). In reviewing the sufficiency of the evidence,
we determine whether the evidence, construed in the light most favorable to the government,
would permit the reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.
Id. at 1284 –85.

                                                3
              USCA11 Case: 20-13137    Date Filed: 04/26/2021    Page: 4 of 6



                                           II

                                           A

       We’ll start with Moorer’s first argument that there was insufficient evidence

to support the jury’s verdict that Moorer possessed marijuana with the intent to

distribute.

       Intent to distribute can be proven through circumstantial evidence. United

States v. Capers, 708 F.3d 1286, 1301 (11th Cir. 2013). We have stated that the

quantity of drugs and existence of implements commonly used in connection with

the distribution of drugs, like scales, can show the intent to distribute. Id. Other

implements indicating distribution include drug ledgers and bags for packaging

drugs. United States v. Mercer, 541 F.3d 1070, 1076 (11th Cir. 2008). Moreover,

the “lack of paraphernalia used to consume the drug” can also indicate intent to

distribute. Id.

       Here, viewed in the light most favorable to the jury’s verdict, there was

sufficient evidence for a reasonable jury to find that Moorer knowingly possessed

the marijuana with intent to distribute. Officers testified at trial that there was a

larger and a smaller bag of marijuana and that, in their experience, having both

indicated a sale of narcotics. Further, none of the detectives discovered any

paraphernalia that could be used to consume the marijuana, which provides

additional circumstantial evidence of intent to distribute.


                                           4
          USCA11 Case: 20-13137        Date Filed: 04/26/2021   Page: 5 of 6



                                          B

      Moorer next argues that there was insufficient evidence to support the jury’s

verdict that he was guilty of possessing a firearm and marijuana.

      “Possession may be actual or constructive, joint or sole.” United States v.

Boffil-Rivera, 607 F.3d 736, 740 (11th Cir. 2010). “[C]onstructive possession

exists when the defendant exercises ownership, dominion, or control over the item

or has the power and intent to exercise dominion or control.” United States v.

Conage, 976 F.3d 1244, 1255 (11th Cir. 2020) (citing United States v. Beckles, 565

F.3d 832, 841 (11th Cir. 2009)).

      Here, there was sufficient evidence for a reasonable jury to find that Moorer

knowingly possessed the firearm and the marijuana in the Chevrolet truck.

Moorer’s confession that the truck and the items in it were his, Detective Bakane’s

testimony that the firearm and the marijuana were found on the bench seat of the

truck, and Bakane’s testimony that he discovered Moorer’s identification card in

the glove box were sufficient for a reasonable jury to conclude that Moorer

constructively possessed the firearm and the marijuana. Furthermore, Moorer’s

confession was corroborated by the independent evidence of his identification card

in the glovebox of the truck as well as the fact that he was sitting near the

Chevrolet truck and that he knew what was in the truck before he incriminated

himself by claiming ownership of the truck and the items. See United States v.


                                           5
          USCA11 Case: 20-13137      Date Filed: 04/26/2021   Page: 6 of 6



Morales, 893 F.3d 1360, 1371 (11th Cir. 2018) (holding that the government must

present corroborating evidence “to establish the trustworthiness of the

confession”).

      AFFIRMED.




                                         6